Exhibit Alcon Independent Director Committee Notes Results of Shareholder Vote · Voting Minority Shareholders Overwhelmingly Reject Novartis’ Designees to the Board of Alcon, Inc. at Extraordinary General Meeting · IDC Says Shareholder Vote Demonstrates Minority Shareholders’ Commitment to Receiving Fair Value from Novartis HUENENBERG, Switzerland – August 16, 2010 – The Alcon Independent Director Committee (the “IDC”) notes the conditional election of five designees to the Board of Directors of Alcon, Inc. (“Alcon”) proposed by Novartis AG (“Novartis”). The conditional election took place at an extraordinary general meeting (“EGM”) of the Alcon shareholders, held yesterday in Zug, Switzerland. Taking into consideration the approximately 77 percent of shares owned by Nestlé SA (“Nestlé”) and Novartis, the IDC estimates that approximately 91 percent of the shares owned by the minority shareholders and voted at the EGM were voted against the Novartis designees. As previously announced by Alcon and the IDC, Nestlé’s vote in favor of the conditional election of the Novartis designees was required under the Purchase and Option Agreement and the Shareholders Agreement entered into by Nestlé and Novartis on April 6, 2008. Two leading corporate governance experts, RiskMetrics Group, Inc. and Glass Lewis & Co., recently issued reports expressing concern with Novartis’ treatment of minority shareholders and recommending that minority shareholders vote against Novartis’ slate of designees. Thomas G.
